COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DANIEL RAWLS,                                     §               No. 08-21-00197-CV

                                Appellant,         §                  Appeal from the

 v.                                                §                109th District Court

 LA FOGATA MEXICAN GRILL,                          §             of Andrews County, Texas
 LOURDES GALINDO, AND
 JOHN DOE,                                         §                   (TC# 22,263)

                                Appellees.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below. We further order that

Appellee recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment

and all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2022.


                                              SANDEE B. MARION, Chief Justice (Ret.)


Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)